Citation Nr: 1539595	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel








INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1972 to September 1975.  The Veteran died in March 2010.  The appellant is the Veteran's mother.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

This matter was previously before the Board in September 2014, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 remand, the Board directed that the RO contact the appellant and obtain the appropriate release of information forms in order to obtain the Veteran's terminal treatment records from Orion St. Michael Hospital.  A letter was sent to the appellant in November 2014, requesting that she complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs; or in the alternative, obtain the records herself and send them to VA directly.  The appellant did not respond.  The RO subsequently issued a supplemental statement of the case (SSOC) in May 2015, which denied the appellant's claim.

Upon review of the record, it appears that the letter sent to the appellant was addressed to a "2009" zip code.  Previous mail and correspondence from the appellant indicated her address to have a "2102" zip code.  While the record does not indicate that the mail was returned as undeliverable, the record does indicate that the appellant had previously responded to mail that was addressed to her with the "2102" zip code.  As there is some question as to whether a proper zip code was used to send her the November 2014 letter, the RO should attempt to verify the appellant's correct address, and then resend her a letter requesting that she complete the appropriate release forms in order to obtain the Veteran's terminal treatment records from Orion St. Michael Hospital.  See Fluker v. Brown, 5. Vet. App. 296, 29 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993).

Additionally, pursuant to the September 2014 remand, the RO again requested and obtained the Veteran's available service treatment records.  The records received consisted of the Veteran's August 1975 separation Report of Medical Examination and Report of Medical History, as well as an August 1975 audiogram report.  The Board notes that the appellant indicated in her January 2012 VA Form 9 that "according to my son's Chronological Health Care Record he has been diagnosed and treated of asthma during his active duty."  Since it appears that the appellant may be in possession of service treatment records, on remand, the appellant should also be requested to forward copies of any service treatment records in her possession.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the appellant's current mailing address, and then contact the appellant and request that she complete the appropriate release forms in order to obtain the Veteran's terminal treatment records from Orion St. Michael Hospital.  The appellant should also be advised that, in lieu of submitting a completed release form, she can submit these private medical treatment records to VA herself.  

In addition, the appellant should be requested to send copies of any service treatment records in her possession.

Any records received should be associated with the claims folder.  Any negative responses should also be associated with the claims folder.  The appellant should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  After completion of the above requested development, and any other development deemed necessary, including a obtaining a VA medical opinion if warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided with an SSOC and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




